United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                             August 7, 2006

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                  No. 05-60502
                                Summary Calendar


                                  RAZA HUSAIN,

                                                                   Petitioner,

                                      versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      Petition for Review from the
                      Board of Immigration Appeals
                              (A38 882 172)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Raza Husain, a citizen of Canada, became a legal permanent

resident of the United States in 1984.              In 2001, an immigration

judge     (IJ)   ordered    Husain     removed    to    Canada   pursuant       to

§   237(a)(2)(A)(iii)      of   the   Immigration      and   Nationality     Act,

8 U.S.C. § 1227(a)(2)(A)(iii), for having been convicted of an

aggravated felony firearms offense.            The IJ denied Husain’s motion

for reconsideration and, in early 2002, the Board of Immigration




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Appeals (BIA) affirmed without opinion.                In late 2002, the BIA

denied Husain’s motion to reopen or reconsider.

     Husain    apparently     completed     serving      his     felony-firearms

sentence in 2004.        On 27 December 2004, Husain filed a 28 U.S.C.

§ 2241 petition seeking judicial review of his removal order.                   He

was removed to Canada in early 2005.              In June 2005, the habeas

petition was transferred to this court pursuant to the Real ID Act

of 2005, Pub. L. No. 109-13, § 106(c), 119 Stat. 231, 311, to be

treated as a timely petition for review.           See Rosales v. Bureau of

Immigration & Customs Enforcement, 426 F.3d 733, 736 (5th Cir.

2005), cert. denied, 126 S. Ct. 1055 (2006).                    The REAL ID Act

provides     jurisdiction     for   this     court      to     review   Husain’s

constitutional claims and questions of law.             Hernandez-Castillo v.

Moore, 436 F.3d 516, 519 (5th Cir. 2006).

     Husain, proceeding pro se, contends the IJ violated his due

process    rights   by   advising   him    that   he    was    not   entitled   to

immigration relief, in particular to an adjustment of status under

8 U.S.C. § 1255(a).         Husain further contends the BIA erred by

failing to correct the error on appeal and abused its discretion by

failing to reopen or reconsider its decision.                 Husain’s appeal to

the BIA did not to challenge the IJ’s alleged failure to advise him

correctly.    Accordingly, the BIA did not err by affirming the IJ’s

decision without considering the issue.




                                      2
     Nor has Husain shown the IJ erred or violated his due process

rights by advising him that he was not entitled to immigration

relief,   in   particular   relief   under   §   1255(a).   8   U.S.C.   §

1255(i)(2)(B); see Ahmed v. Gonzales, 447 F.3d 433, 435, 440 (5th

Cir. 2006).    Accordingly, Husain has not shown the BIA abused its

discretion by denying his motion to reopen or reconsider.       See Zhao

v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).

                                         PETITION FOR REVIEW DENIED




                                     3